Citation Nr: 0842338	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  08-03 569	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for venous statis 
dermatitis, post-phlebitis syndrome, of the left lower 
extremity (hereinafter dermatitis of the left leg) secondary 
to service-connected residuals of a simple, incomplete 
fracture of the left third metatarsal (hereinafter fracture 
of the left third toe).

2.  Entitlement to service connection for medial maleolar 
venous statis ulcer of the left lower extremity (hereinafter 
ulcer of the left leg) secondary to service-connected 
fracture of the left third toe.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2008, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran does not have dermatitis of the left leg that 
is caused or aggravated by his service-connected fracture of 
the left third toe.

2.  The veteran does not have an ulcer of the left leg that 
is caused or aggravated by his service-connected fracture of 
the left third toe.


CONCLUSIONS OF LAW

1.  The veteran does not have dermatitis of the left leg that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2008).  

2.  The veteran does not have an ulcer of the left leg that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran letters in September 2006, 
December 2006, and February 2007, all of which were prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection on a secondary 
basis.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file.  
In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a September 2006 letter that a disability rating 
and effective date would be assigned if any of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in November 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided on 
appeal.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims, 
including at his personal hearing in August 2008.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

The veteran seeks service connection for dermatitis and an 
ulcer of the left leg as secondary to his service-connected 
fracture of the left third toe.  Having carefully considered 
this claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has contended, including at his personal hearing 
in August 2008, that he currently has dermatitis and an ulcer 
of the left leg secondary to his service-connected fracture 
of the left third metatarsal.

The veteran's service treatment records on file, which 
include his November 1945 discharge examination report, do 
not contain any complaints or findings of dermatitis or 
ulcers of the left leg.  He incurred a simple, incomplete 
fracture of the left third metatarsal while marching in April 
1943, with no definite injury.

The initial notation of dermatitis or an ulcer of the left 
leg is on VA examination in September 1997.  No claims file 
was available for review.  The examiner said that the 
veteran's varicosities and possibly his tendency toward 
venous insufficiency antedated his service entry.  The 
examiner concluded that the veteran's venous ulcers were 
unconnected to his service-connected left toe disability.

According to a January 2000 report from Stanton Medical, the 
veteran was seen in November 1999 for peripheral vascular 
disease, statis dermatitis, cellulitis, and statis ulceration 
of the left leg, which had been problems since service injury 
to the left leg.
The impressions on VA examination in February 2000 were 
previous fracture of the left third metatarsal, varicose 
veins, and left ankle pain.  X-rays of the left foot were 
considered normal, with no evidence of metatarsal fracture.  
The examiner noted that the veteran had had varicose veins 
before his service ankle injury.

VA evaluation in December 2004 included review of the claims 
file. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  The diagnosis was simple fracture of the 
left third metatarsal, well healed.  The examiner noted that 
the veteran's left lower extremity pain was due to chronic 
peripheral vascular disease.

According to an August 2006 statement from C.F.H., M.D., the 
veteran's treating physician, the veteran incurred a 
fractured left ankle in service when he "ran over a rock" 
with a 100 pound pack on his back during basic training.  Dr. 
H concluded that the left ankle fracture was as likely as not 
the inciting event that lead to left lower extremity post-
phlebitic syndrome with statis pigmentation and a left medial 
malleolar statis ulcer.  Treatment records from Dr. H are 
dated from July to September 2006 are on file.  Dr. H said in 
an October 2006 letter that the veteran's service-connected 
fracture of the third left metatarsal led to phlebitis with 
post-phlebitic syndrome with resultant skin breakdown, 
particularly of the left medial malleolar area.

However, a VA evaluation of the left lower extremity, which 
included review of the claims file, was conducted in November 
2006.  The diagnoses were varicose veins, venous statis 
dermatitis, post-phlebitic syndrome, and medial maleolar 
venous statis ulcer of the left leg.  The examiner concluded 
that the diagnosed conditions of the left lower extremity 
were more likely due to age and health status and less likely 
causally related to the veteran's service-connected fracture 
of the left third toe because there was no objective medical 
evidence to link the uncomplicated fracture that occurred in 
service many years ago to the current peripheral vascular 
disease.

Also on file is a December 2006 statement from G.M., a friend 
of the veteran's for 60 years, who talked about how the 
veteran's condition had affected him over the years, with the 
veteran going from a healthy working man to "an old man 
walking with a cane."

A March 2007 letter from D.D.B., M.D., reveals that he 
treated the veteran between October and December 2006 for 
chronic venous insufficiency.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence against the claim, especially the November 2006 VA 
opinion, to be more probative than the evidence in favor of 
the claim.

First, the statements in favor of the claim from Stanton 
Medical and Dr. H are not based on a review of the claims 
file, as was the November 2006 opinion against the claim.  
Shipwash, supra. 


Moreover, the statements in favor of the claim appear to be 
primarily based on the veteran's subjective history since no 
supporting rationale was provided.  Although Dr. H referred 
in August 2006 to a fracture of the left ankle after the 
veteran ran over a rock, the service treatment records for 
April 1943 note that there was no specific injury to account 
for the simple fracture of the left third metatarsal. There 
is therefore no support for the veteran's assertion, in the 
claims folder. See Swan v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran, and that a claimant's report must be examined 
in light of the evidence of record).  

In contrast, the examiner in November 2006 based his opinion 
on the fact that the veteran had incurred an uncomplicated 
fracture of the left third toe many years prior to his 
initial problems with left leg dermatitis and ulcer.  

Consequently, secondary service connection for both 
dermatitis of the left leg and an ulcer of the left leg must 
be denied.  

Due consideration has been given to the veteran's August 2008 
hearing testimony and to the written statements on file in 
support of the claims.  Although the veteran can provide 
competent evidence as to his observations, he cannot provide 
competent evidence to establish the etiology of any current 
diagnosis, to include whether he has a current left leg 
disability that is causally related to a service-connected 
disorder.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's 
service-connection claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Service connection for dermatitis of the left leg is denied.

Service connection for ulcer of the left leg is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


